While the conduct of the juror, in wagering a cigar as to what the verdict would be, was highly censurable and would have been sufficient to subject him to punishment if it had been brought seasonably to the attention of the court, still the plaintiff has not shown us by the testimony that the verdict is not fully sustained by the evidence. If the case were a close one on the evidence, or there was reason to believe that the rights of the plaintiff had been injuriously affected, a different question would be presented. Patton v. Hughesdale Mfg. Co.,11 R.I. 188; Kaul v. Brown, 17 R.I. 14; Clarke v. SouthKingstown, 18 R.I. 283; and see Garside v. Ladd Watch CaseCo., 17 R.I. 691.
New trial denied.